Citation Nr: 0725843	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Bronchial asthma did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in June 
2004, January 2005, and March 2007.  These letters advised 
the veteran of the information necessary to substantiate his 
claim and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the June 2004 and January 2005 letters expressly 
told the veteran to provide any relevant evidence in his 
possession, while the March 2007 letter implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Letters from 
March 2006 and March 2007 and the June 2007 supplemental 
statement of the case notified the veteran of the information 
and evidence necessary to establish a disability rating and 
an effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA evidentiary development in the case at hand indicates that 
the appellant's service medical records were likely 
destroyed, presumably been lost in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  The claims file contains all 
available evidence pertinent to the claim, including VA 
medical records and private medical records.  VA has 
requested records identified throughout the claims process, 
and the claims file includes documentation from facilities 
that did not have the appellant's records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
veteran was given a VA examination in April 2007, and the 
report from this examination has been associated with the 
claims file.  Therefore, the duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection cannot be established in the case at hand, 
as there is no evidence of an in-service disease or injury 
and there is no competent medical opinion that supports the 
veteran's claim.  As noted above, the veteran's service 
medical records are missing.  As such, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt in such cases.  See 
O'Hare, supra; Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The veteran has stated that his bronchial asthma had its 
onset while he was on active duty, and he believes it was 
incurred as a result of smoke inhalation while working as an 
engineer.  He has also stated that he smoked less than one 
pack of cigarettes per day for less than one year.  After 
service, he worked as a mason for approximately 30 years.  

There are two medical opinions of record that address the 
issue of causation.  The first opinion appears in an October 
2005 VA medical record.  According to this record, the 
veteran reported that his asthma began shortly after his 
return from Korea.  The record reflects that the veteran 
mentioned smoking less than one pack of cigarettes per day 
for six months to one year, meaning that he was not a regular 
smoker.  The record states that the veteran believes, and the 
doctor agrees, that the veteran's asthma is more related to 
his constant exposure to smoke while on active duty in Korea, 
burning villages; dynamiting fuel dumps; and burning tires, 
trucks, bridges, ammunition dumps, and bodies, than it is 
related to his minimal cigarette smoking.  

Even though it was written by a doctor who possesses the 
necessary medical expertise to examine the veteran and render 
a medical opinion, the Board finds little probative weight in 
this opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The examiner's opinion is based entirely on the 
veteran's recitation of his medical history; there is no 
medical evidence to support the claim that the veteran had 
asthma shortly after service.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995) (noting the Board is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the medical evidence).  
According to the veteran's May 2004 claim, his asthma began 
in April 2001, and he was first treated for it in April 2001.  
The April 2001 record indicates that the veteran was 
controlling his asthma through the use of inhalers.  However, 
there is no indication that the veteran began receiving this 
treatment shortly after his return from service.  The Board 
notes that the veteran submitted a statement in October 2006 
indicating that he was diagnosed with lung disease in the 
early 1980s at a Michigan VA hospital.  However, even if 
these records were found during VA's records request, they 
would not demonstrate that the veteran began complaining of 
asthma until approximately 30 years after service.  

Furthermore, the VA physician's opinion is inadequate in that 
it makes no mention of the veteran's 30-year history as a 
bricklayer, a profession that poses a significant risk for 
the development of asthma.  This omission suggests that the 
physician was unaware of this particular element of the 
veteran's history, meaning that his nexus opinion was based 
on incomplete knowledge of the veteran's medical and 
occupational histories.  If the physician was aware that the 
veteran had been a bricklayer for 30 years, his opinion would 
still be considered inadequate because it does not account 
for this significant risk factor.  For these reasons, the 
Board lends little probative weight to this opinion.

In April 2007, the veteran was given another VA examination 
and an etiology opinion was solicited from the examiner.  The 
examiner opined that, based on the veteran's 30+ years 
working as a mason, an occupation that that is significantly 
associated with respiratory disabilities, it was not at least 
as likely as not that the veteran's asthma was related to his 
military service.  The examiner then stated that, based on 
the veteran's assertion that his asthma developed before he 
started working as a mason, it was at least as likely as not 
that his asthma was related to his military service, even 
though his work as a mason was also a major determinate of 
his current respiratory status.  However, the examiner 
further noted that he was unable to precisely document in the 
claims file whether the veteran's asthma began in service.  

The Board has determined that the veteran's claim cannot be 
granted on the basis of what may appear to be a self-
contradictory opinion.  The Board notes that the examiner's 
stated conclusion, which finds it not at least as likely as 
not that the veteran's demolitions work in the military 
caused his asthma, is based on the examiner's knowledge of 
the risks associated with masonry work and the absence of 
evidence documenting that the veteran's asthma began during 
service.  This conclusion is highly persuasive, as it 
accounts for the veteran's entire occupational history and 
relies on the verifiable evidence of record.  The VA examiner 
is professionally qualified to offer the requested opinion, 
and his opinion is based on a familiarity with the veteran's 
relevant occupational and medical histories.  The examination 
report also includes the rationale on which the examiner's 
conclusion was based.  For these reasons, the Board finds 
this opinion to be highly probative to the issue at hand.  

On the other hand, the examiner's statement that it is at 
least as likely as not that the veteran's asthma was caused 
by his military demolitions work is based on the veteran's 
own assertion that his symptoms started before he began 
working as a mason.  Even then, the examiner noted the 
significant role that the veteran's masonry work played in 
the development of his asthma.  See LeShore, supra.  The 
Board finds the same difficulty with this assertion that it 
found in the October 2005 VA medical record, that it is based 
on statements made by the veteran that are not supported by 
the medical evidence in the veteran's claims file, and 
believes that this statement was not intended to supercede 
the examiner's stated opinion.  Therefore, it does not serve 
as probative evidence of a link between the veteran's 
bronchial asthma and his military service.

The Board also notes that the veteran has submitted articles 
discussing the importance of respiratory protection for 
masons.  Such general information, however, cannot establish 
that the veteran wore proper protection while working as a 
mason.  Nor can this information, without a doctor's opinion 
that directly addresses this issue, allow the Board to 
conclude that the veteran's asthma was not incurred as a 
result of his post-service masonry work.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bronchial asthma is 
denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


